Exhibit 10.17

North Atlantic Small Companies Investment Trust PLC

c/o North Atlantic Value LLP

James Ryan

Ground Floor, Ryder Court

14 Ryder Street

London SW1Y 6QB

UNITED KINGDOM

Series A-1 and Series A-2 Redeemable Preferred Stock

North Atlantic Small Companies Investment Trust PLC herewith consents to an
extension of the redemption date of its 99.25 shares of Series A-l Redeemable
Preferred Stock and 138.95 shares of Series A-2 Redeemable Preferred Stock,
issued by Telos Corporation, to December 31, 2011. This stock shall remain
subject to any and all terms and conditions of the Preferred Stockholders
Standby Agreement (integrated hereto by reference), entered into by North
Atlantic Small Companies Investment Trust PLC’s predecessor, Hare & Co., on or
about January 27, 2003 with Wells Fargo Foothill, Inc. (formerly Foothill
Capital Corporation).

AGREED AND ACKNOWLEDGED,

 

North Atlantic Small Companies Investment Trust PLC      Telos Corporation By:  
  

LOGO [g25920ex10_18ex1017.jpg]

    

/s/ Therese K. Hathaway

Signature(s):      Therese K. Hathaway      Vice President, Corporate Secretary

LOGO [g25920ex10_17b.jpg]

     Name(s):     

LOGO [g25920ex10_17c.jpg]

     Title:     

6/4/2008

     March 13, 2008 Date:     